Citation Nr: 1500083	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to the service-connected lumbosacral degenerative joint disease (back disability).

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to the service-connected back disability.

3.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty from November 1963 to October 1965.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before a Decision Review Officer in December 2010 but withdrew this request by correspondence received in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is required before deciding the issues on appeal.

The Veteran contends that service connection is warranted for a right hip disability and bilateral knee disability as secondary to his service-connected back disability.

In August 2010 the Veteran was afforded a VA-contracted examination in which the examiner diagnosed right hip degenerative joint disease and right and left knee degenerative joint disease.  The examiner opined that right hip pain and the right and left knee conditions were less likely than not due to low back strain.  The examiner stated that "we see so many back pain cases that have been ongoing for years and include radicular pain pattern, IVDS, HNP, and facet disease, and there has yet to be an established pattern of low back pain causing a hip condition on a regular basis."  The examiner further stated that there were no medical records from 1966 until 2010 to support a continuation.  The examiner stated "if claimant will please submit medical records that show a pattern of continued complaint between dates then a different opinion can be established."  The examiner referred to these statements in response to the requests for opinion in relation to the bilateral knee disabilities.

The Board finds that the August 2010 VA-contracted opinion is inadequate for adjudication purposes.  The VA examiner appeared to base this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The Veteran submitted a private opinion in January 2010 from Dr. C.K., D.C.  Dr. C.K. stated that he treated the Veteran for right hip pain and dysfunction, an additional primary problem but also a secondary dysfunction complication from the lumbo-sacral spinal.  Dr. C.K. also stated that the Veteran had severe degeneration of his right and left knee; it was his opinion that it was likely as not that the lack of extension, immobility, and associated pain was secondary to the back and hip condition.  

The Veteran also submitted a private opinion in January 2010 from Dr. J.J.C., M.D.  Dr. J.J.C. stated that the Veteran's severe right hip pain and lack of mobility was secondary to the low back condition; it was his opinion that it was as likely as not that the right hip condition was related to or aggravated by the above lumbar primary condition.  It was also his opinion that it was as likely as not that the bilateral knee lack of extension, immobility, and associated pain was secondary to the back and hip condition.

In November 2010 the Veteran submitted additional statements from Dr. J.J.C. and Dr. C.K. in which they commented on the reasoning behind their medical opinions, however, their medical records have not been submitted.  The AOJ should attempt to secure private treatment records from Dr. J.J.C. and Dr. C.K. on remand.

It is also noted that the majority of the Veteran's service treatment records are not of record.  It appears that they were returned to the National Personnel Records Center in December 1966.  These records should be obtained on remand.

Finally, the Veteran's claim of entitlement to TDIU is remanded as inextricably intertwined with the issue of entitlement to service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service treatment records.  See request for army medical records and VA memorandum of Dec. 13, 1966 indicating that records were being returned to the NPRC.   

2.  Undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the claimed issues on appeal, to specifically include private treatment records from Dr. J.J.C. and Dr. C.K. 

3.  Thereafter, forward the entire claims file to an appropriate medical professional, different than the one who conducted the August 2010 examination, for an opinion as to any relationship between the Veteran's right hip disability and service-connected back disability and his bilateral knee disability and service-connected back disability and any relationship to military service.  The entire claims file, access to the electronic file, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  If a full VA examination is found to be necessary, the Veteran should be scheduled for the appropriate examination with all necessary testing.  In either case, the examiner should respond to the following: 

(a) Is it at least as likely as not (probability of 50 percent or more) that the Veteran's right hip disability and bilateral knee disabilities are related to service?

(b)  Was the Veteran's right hip disability at least as likely as not (probability of 50 percent or more) proximately caused by his service-connected back disability?

(c) If not, was the Veteran's right hip disability at least as likely as not (probability of 50 percent or more) proximately aggravated (worsened beyond the normal progression of the condition) by his service-connected back disability?  If aggravation is found, the examiner should identify the baseline level of right hip disability prior to any such aggravation, to the extent possible.

(d) Was the Veteran's bilateral knee disability at least as likely as not (probability of 50 percent or more) proximately caused by his service-connected back disability?

(e) If not, was the Veteran's bilateral knee disability at least as likely as not (probability of 50 percent or more) proximately aggravated (worsened beyond the normal progression of the condition) by his service-connected back disability?  If aggravation is found, the examiner should identify the baseline level of bilateral knee disability prior to any such aggravation, to the extent possible.

A complete rationale must be provided for any opinion offered.  

4. Then, after ensuring any other necessary development has been completed as a result of the above instructions, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




